Title: From George Washington to Clement Biddle, 27 July 1785
From: Washington, George
To: Biddle, Clement



Dear Sir:
Mount Vernon, July 27, 1785.

Your letter of the 5th. came duly to hand, and should have been acknowledged sooner, if it had been in my power, conveniently. I thank you for your attention to the Certificates which

I committed to your care; and will obtain an order from Gilbert Simpson, by which the Interest may be received. This money is all I am likely to get for a Mill which he ran me to the Expence of £1200 hard money to build, near Yohiogany, now tumbling down, and for which I can not get a farthing, rent. If Mr. Stelle has the cover, in which the Certificates were wrapped, I should be glad to have it returned to me, or, if there is any thing within, useful to him, a Copy of the memn. on the back of it. It is the only minutes I took of the different Interests in the Certificates, it enclosed.
Since your last conference with Messrs Dunlap & Claypool, their Advertiser has come to hand regularly. I am content therefore to have it continued.
As you think my small Commissions will not give you more trouble than they are worth, I shall, when I find occasion, continue them with pleasure.
We expect to begin our operations on the Potomack Navigation about the 6th of next Month, under the Management of a Mr James Rumsey. If the Miners therefore, who have been accustomed to the blowing of Rocks under Water, are desirous of employment in this way, and are not extravagant in their demands, I am persuaded he would hire them, were they to apply to him, either at the Seneca falls, or the Falls of Shannondoah; neither of which are far from Frederick Town in Maryland, or, if they think the distance too great to come on an uncertainty if through you, they will communicate to me their lowest terms, I will see that an answer to them is obtained. Mrs. Washington joins me in compliments to, and best wishes for you, Mrs. Biddle and the family and I am, etc.
